{¶ 27} I respectfully dissent from my learned colleagues in the majority. I believe that there is substantial evidence in the record to support the trial court's decision and that the trial court's actions were proper and should be affirmed. A *Page 12 
review of the record in this case shows this case presented a classic issue of fact. The jury resolved the disputed issues of fact and rendered its verdict accordingly. This court in this case should allow deference to the jury who saw, heard, and had the opportunity to evaluate the witnesses.
 {¶ 28} Accordingly, I would affirm the lower court. *Page 1